Citation Nr: 0729148	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  06-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an ear disability 
(other than tinnitus).

3.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from June 1967 to June 1969.

These matters on appeal to the Board of Veterans' Appeals 
(Board) from December 2003, and October 2004 rating decisions 
of the Detroit, Michigan Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A December 2003 rating decision, in pertinent part, denied 
entitlement to service connection for an ear disability, to 
include otitis externa, and denied entitlement to a TDIU.  
Notice of the determination was issued on January 7, 2004, 
with the veteran's appellate rights attached.  Statements 
received in July 2004, within one year of issuance of notice 
of the December 2003 rating action, may be reasonably 
construed as notice of disagreement with the denial of 
service connection for an ear disability, to include otitis 
externa, and the denial of entitlement to a TDIU.  While 
subsequent rating decisions in October 2004 and November 2004 
reconsidered and continued the denial of these issues, the 
veteran has not been provided a statement of the case (SOC) 
with regard to the issues, as required by 38 C.F.R. § 19.26 
(2006).  The Board is, therefore, obligated to remand these 
issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
and received in April 2006, the veteran requested a Travel 
Board hearing before a Member of the Board, at the local RO.  
Such hearing was scheduled for June 20, 2007, but the veteran 
failed to report for such hearing.  In correspondence 
received on June 27, 2007 at the RO, and in August 2007 at 
the Board, the veteran advised that he had been unable to 
attend the scheduled June 2007 Travel Board hearing due to 
illness.  He requested that the hearing be rescheduled.  As 
the motion to request rescheduling of the hearing is granted 
herein by the undersigned Veterans Law Judge, he must be 
afforded another opportunity for a hearing before the Board 
at the local RO.

Additional evidence pertinent to the appeal was received into 
the record in August 2007 without waiver of RO consideration 
of the additional evidence.  The RO must be afforded the 
opportunity to readjudicate the issues on appeal with 
consideration of the additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must readjudicate the issues 
of entitlement to service connection for 
tinnitus, entitlement to service 
connection for an ear disability (other 
than tinnitus), to include otitis 
externa, de novo, and entitlement to a 
TDIU, with consideration of all 
additional evidence received into the 
record since the October 2004 rating 
decision which continued the denial of 
service connection for an ear disability 
(other than tinnitus), the November 2004 
rating decision which denied a TDIU, and 
the January 2007 supplemental statement 
of the case which referenced tinnitus.  
If any benefit sought is denied, the 
appellant and his representative must be 
issued a statement of the case with 
regard to the issues of entitlement to 
service connection for an ear disability 
(other than tinnitus), and entitlement to 
a TDIU, and issued a supplemental 
statement of the case with regard to the 
issue of entitlement to service 
connection for tinnitus, as appropriate, 
and afforded the appropriate period of 
time to respond.  The appellant must be 
advised that only if a timely substantive 
appeal is received as to the issues of 
entitlement to service connection for an 
ear disability (other than tinnitus), and 
entitlement to a TDIU, will those issues 
warrant appellate consideration.

2.  Schedule the veteran for a Travel 
Board hearing before a Veterans Law Judge 
at the local RO, unless otherwise 
indicated.  Notice of the scheduled 
hearing should be sent to the veteran's 
most recent address of record, and 
documented in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



